ORDER

PER CURIAM.
Robert C. Egan, M.D. (“Egan”) appeals from a summary judgment the trial court granted St. Anthony’s Medical Center (“the Medical Center”). Egan raises three points on appeal. First, Egan claims that the trial court erred in granting the Medical Center’s motion for summary judgment on his breach of contract claim because the Medical Center’s bylaws were either a contract or an integral part of a contract conferring contractual rights on him. Second, Egan claims that the trial court erred in granting the Medical Center’s motion for summary judgment on his claim for tortious interference with his economic expectancies of revenue from patients because the denial of medical staff privileges without notice and opportunity to be heard resulted in such. Third, Egan claims that the Medical Center’s bylaws do not grant the Medical Center any immunity from either breach of contract or intentional interference with economic expectancies suits regarding physicians’ hospital privileges. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*780We affirm the judgment pursuant to Rule 84.16(b).